       Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 MONIQUE ROBERTS,                                    Civil Action No.

      Plaintiff,

 v.                                                  JURY TRIAL DEMANDED

 SHREE VINAYAK, LLC d/b/a
 HILTON GARDEN INN,

      Defendant.



                         COMPLAINT FOR DAMAGES

        COMES NOW, Monique Roberts (“Plaintiff” or “Ms. Roberts”), by and

through her undersigned counsel, and files this, her Complaint for Damages, and

shows the Court as follows:

                           NATURE OF COMPLAINT

                                          1.

        Plaintiff brings this action for damages, liquidated damages, and reasonable

attorney fees for Defendant’s violation of her rights under the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq. (“ADA”).




                                          1
      Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 2 of 17




                          JURISDICTION AND VENUE

                                            2.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. §§ 1331

and 1343, 42 U.S.C. § 12117, and 28 U.S.C. § 1367.

                                            3.

      Defendant Shree Vinayak, LLC d/b/a Hilton Garden Inn (“Defendant”) does

business in this judicial district. Additionally, the unlawful employment practices

alleged in this Complaint were committed within this district. In accordance with

28 U.S.C. § 1391, venue is appropriate in this Court.

                                      PARTIES

                                            4.

      Plaintiff is a citizen of the United States of America and a resident of the State

of Georgia. Plaintiff is subject to the jurisdiction of this Court.

                                            5.

      Defendant is qualified and licensed to do business in Georgia, and at all times

material hereto has conducted business within this District.




                                           2
      Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 3 of 17




                                          6.

       Defendant is a domestic limited liability company qualified and licensed to do

business in Georgia, and at all times material hereto has conducted business within

this District.

                                          7.

       Defendant may be served with process by delivering a copy of the summons

and complaint to its Registered Agent, David S. Hollingsworth, located at 688

Walnut Street, Suite 100, Macon, GA 31208.

                                          8.

       At all such times, Plaintiff was an “employee” of Defendant as defined under

the ADA at 42 U.S.C. § 12111(4).

                                          9.

       During all times relevant hereto, Defendant had employed fifteen (15) or more

employees for the requisite duration under the ADA. Defendant is therefore covered

under the ADA in accordance with 42 U.S.C. § 12111(5).




                                          3
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 4 of 17




                     ADMINISTRATIVE PROCEDURES

                                          10.

      Plaintiff timely filed a charge of discrimination against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) on June 18, 2020.

                                          11.

      The EEOC issued a “Notice of Right to Sue” on November 12, 2020, entitling

an action to be commenced within ninety (90) days of receipt of that notice.

                                          12.

      This action has been commenced within ninety (90) days of receipt of the

“Notice of Right to Sue.”

                            FACTUAL ALLEGATIONS

                                          13.

      Ms. Roberts began working for Defendant on or about June 2018 as a Front

Desk Agent.

                                          14.

      Ms. Roberts has a disability and/or perceived disability.

                                          15.

      Specifically, Ms. Brown suffers from high blood pressure and anxiety.




                                         4
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 5 of 17




                                         16.

      At the onset of the COVID-19 pandemic, on or around March 2020, Ms.

Roberts notified General Manager Diane Slaughter, Assistant General Manager

Zakiyya Goff, and Owner Nick Patel that she had high blood pressure and anxiety.

                                         17.

      Ms. Roberts specifically explained that the stress of the COVID-19 pandemic

had elevated her blood pressure levels and heightened her anxiety.

                                         18.

      Defendant’s actions also contributed in part to Ms. Roberts’ increased blood

pressure levels and anxiety.

                                         19.

      When the pandemic began in March 2020, Defendant failed to take any

reasonable precautions. For example, Defendant told Ms. Roberts and other

employees that they could not wear masks, Defendant provided no personal

protective equipment to employees, such as gloves or masks, and Defendant did not

attempt to separate employees from guests.




                                         5
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 6 of 17




                                           20.

      On or about March 16, 2020, Ms. Roberts was told that she would begin

working every Saturday and Sunday from 3:00pm to 11:00pm. Due to the pandemic,

no other staff were present, and Defendant did not provide any security at the hotel.

                                           21.

      On or about March 31, 2020, Ms. Roberts asked Ms. Slaughter if she could

work every other weekend, as she felt unsafe and uncomfortable working alone at

the front desk during the pandemic. Ms. Roberts told Ms. Slaughter that her anxiety

was getting worse from her shifts at the hotel and that she was having trouble

sleeping.

                                           22.

      Ms. Slaughter denied Ms. Roberts’ request to work every other weekend and

belittled her anxiety. She told Ms. Roberts to stop watching TV and downplayed the

threat of COVID-19.

                                           23.

      On or around April 9, 2020, Ms. Roberts called Mr. Patel and again requested

time off because of her blood pressure and anxiety. Ms. Roberts told Mr. Patel that

she felt unsafe working and that she was experiencing elevated and uncontrolled

blood pressure levels and heightened anxiety as a result of her shift at the hotel.



                                           6
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 7 of 17




                                         24.

      Mr. Patel told Ms. Roberts, “Don’t go,” and said that he would speak with Ms.

Slaughter. Mr. Patel told Ms. Roberts that she should take off as much time as she

needed.

                                         25.

      That evening, Ms. Roberts provided Ms. Slaughter with a doctor’s note

detailing her episodes of uncontrolled blood pressure and her need to take off work

for the next two days.

                                         26.

      On or around May 8, 2020, Ms. Roberts contacted Ms. Slaughter about

returning to work two days a week.

                                         27.

      Ms. Slaughter replied that Ms. Roberts had quit her job by telling Mr. Patel

that she could not work due to her elevated blood pressure levels and heightened

anxiety.

                                         28.

      On or around May 11, 2020, Ms. Roberts called Mr. Patel and told him that

she wanted to return to work and that Ms. Slaughter claimed that she quit.




                                         7
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 8 of 17




                                          29.

      Mr. Patel responded by asking whether Ms. Roberts was ready and able to

return to work. He asked whether she wanted to work full- or part-time and said that

Defendant really needed employees.

                                          30.

      Ms. Roberts said that she was ready to come back part-time and Mr. Patel said

that he would speak with Ms. Goff.

                                          31.

      On or around May 12, 2020, Ms. Roberts called Mr. Patel back to tell him that

her unemployment benefits had stopped. He told her that he would go to the hotel

and speak with Ms. Slaughter.

                                          32.

      Ms. Roberts never received a response from Mr. Patel and was not asked to

return to work.

                                          33.

      Defendant terminated Plaintiff because she had a record of a disability and/or

because it regarded her as disabled and/or because she engaged in protective activity.




                                          8
      Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 9 of 17




                                            34.

      Any other reason provided for Plaintiff’s termination is pretext for

discrimination on the basis of Plaintiff’s disability.

                              CLAIMS FOR RELIEF

  COUNT I: DISABILITY DISCRIMINATION IN VIOLATION OF ADA

                                            35.

      Plaintiff re-alleges paragraphs 13-34 as if set forth fully herein.

                                            36.

      Plaintiff has a physical impaiment which substantially limits one or more

major life activities including but not limited to performing manual tasks, standing,

concentrating, thinking, communicating, and sleeping.

                                            37.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.

                                            38.

      Defendant was aware of Plaintiff’s disability.




                                           9
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 10 of 17




                                           39.

      Defendant regarded Plaintiff as having a disability such that she is a person

with a disability and/or perceived disability within the meaning of the ADA, as

amended.

                                           40.

      Plaintiff has a record of having a disability and/or perceived disability such

that she is a person with a disability within the meaning of the ADA, as amended.

                                           41.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.

                                           42.

      Defendant terminated Plaintiff’s employment because of her disability,

perceived disability, or record of having a disability.

                                           43.

      Defendant terminated Plaintiff’s employment because of her disability-related

requests for time off.

                                           44.

      By terminating Plaintiff’s employment because of her disability, perceived

disability, or record of having a disability, Defendant violated the ADA, as amended.


                                          10
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 11 of 17




                                            45.

      Although Defendant purports to provide a legitimate non-discriminatory

reason for the adverse action, this reason is a pre-text for disability discrimination.

                                            46.

      Defendant treated other employees outside Plaintiff’s protected class

differently.

                                            47.

      Defendant’s actions in subjecting Plaintiff to different terms and conditions

of employment constitutes unlawful discrimination on the basis of this violation of

the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et seq.,

42 U.S.C. 2000e et seq. and 42 U.S.C. section 1981A.

                                            48.

      Defendant has willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s discrimination against Plaintiff was undertaken in bad faith.

                                            49.

      The effect of the conduct complained of herein has been to deprive Plaintiff

of equal employment opportunity and has otherwise adversely affected her status as

an employee because of his disability.




                                           11
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 12 of 17




                                            50.

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff

has been made the victim of acts that have adversely affected her psychological and

physical well-being.

                                            51.

      As a result of Defendant’s discriminatory actions against Plaintiff, she has

suffered lost compensation and benefits, emotional distress, inconvenience,

humiliation, and other indignities.

                                            52.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,

equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

                                            53.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited malice

or reckless indifference to the federally protected rights of Plaintiff.




                                           12
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 13 of 17




                                           54.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).

               COUNT II: RETALIATION IN VIOLATION OF
                        THE ADA, AS AMENDED

                                           55.

      Plaintiff re-alleges paragraphs 13-34 as if set forth fully herein.

                                           56.

      Plaintiff has a physical impaiment which substantially limits one or more

major life activities including but not limited to performing manual tasks, standing,

concentrating, thinking, communicating, and sleeping.

                                           57.

      Plaintiff’s physical impairment is a “disability” within the meaning of the

ADA, as amended.

                                           58.

      Defendant was aware of Plaintiff’s disability.

                                           59.

      At all times relevant to this action, Plaintiff was a qualified individual with a

known or perceived disability as defined in the ADA.



                                          13
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 14 of 17




                                           60.

      Defendant terminated Plaintiff because of her requests for leave.

                                           61.

      Plaintiff’s requests for leave because of her disability and/or perceived

disability constitutes protected conduct under the ADA, as amended.

                                           62.

      Defendant retaliated against Plaintiff by terminating her employment on the

basis of her request for time off.

                                           63.

      Defendant terminated Plaintiff’s employment within a close temporal

proximity to Plaintiff’s requests for time off.

                                           64.

      Defendant’s proffered reasons for terminating Plaintiff’s employment are a

pretext designed to hide Defendant’s retaliatory motive.

                                           65.

      Defendant’s retaliatory actions against Plaintiff were in violation of the ADA,

as amended.




                                          14
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 15 of 17




                                            66.

      Defendant willfully and wantonly disregarded Plaintiff’s rights, and

Defendant’s retaliation against Plaintiff was undertaken in bad faith.

                                            67.

      As a result of Defendant’s retaliatory actions against Plaintiff, she has suffered

lost compensation and benefits, emotional distress, inconvenience, humiliation, and

other indignities.

                                            68.

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including

but not limited to back pay and lost benefits, reinstatement, compensatory damages,

equitable relief, attorneys’ fees, costs of litigation and all other relief recoverable

under the ADA, as amended.

                                            69.

      Defendant discriminated against Plaintiff, and, in failing and refusing to take

any appropriate remedial action to remedy the unlawful employment practices, has

not only deprived Plaintiff of equal employment opportunities, but exhibited malice

or reckless indifference to the federally protected rights of Plaintiff.




                                           15
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 16 of 17




                                           70.

      Plaintiff thus seeks compensatory and punitive damages pursuant to

§102(a)(1) of the Civil Rights Act of 1991, 42 U.S.C. § 1981a(b).




      WHEREFORE, Plaintiff judgment as follows:

      (a)          General damages for mental and emotional suffering caused by

                   Defendant’s misconduct;

      (b)          Punitive damages based on Defendant’s willful, malicious,

                   intentional,   and    deliberate   acts,   including   ratification,

                   condonation and approval of said acts;

      (c)          Special damages and/or liquidated damages for lost wages and

                   benefits and prejudgment interest thereon;

      (d)          Reasonable attorney’s fees and expenses of litigation;

      (e)          Trial by jury as to all issues;

      (f)          Prejudgment interest at the rate allowed by law;

      (g)          Declaratory relief to the effect that Defendant has violated

                   Plaintiff’s statutory rights;




                                          16
     Case 1:21-cv-00352-CAP-LTW Document 1 Filed 01/21/21 Page 17 of 17




      (h)          Injunctive relief of reinstatement, or front pay in lieu thereof, and

                   prohibiting Defendant from further unlawful conduct of the type

                   described herein; and

      (i)          All other relief to which she may be entitled.




      Respectfully submitted this ____ day of January, 2021.

                                         BARRETT & FARAHANY

                                         /s/ Amanda Farahany
                                         Amanda Farahany
                                         Georgia Bar No. 646135
                                         Zachary Panter
                                         Georgia Bar No. 822012
                                         Attorneys for Plaintiff Monique Roberts

1100 Peachtree Street, N.E., Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
amanda@justiceatwork.com
zachary@justiceatwork.com




                                           17
